UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6772



AARON W. BAITY,

                                              Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY    GENERAL;   STATE   OF
NORTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-98-1045-1)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron W. Baity, Appellant Pro Se.   Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron W. Baity seeks to appeal the magistrate judge’s1 orders

denying his 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999) petition

and his Fed. R. Civ. P. 60(b) motion for reconsideration.     As an

initial matter, we dismiss the appeal of Baity’s § 2254 petition

for lack of jurisdiction because Baity’s notice of appeal was not

timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on April

14, 1999.   Baity’s notice of appeal was filed on May 29.2   Because

Baity failed to file a timely notice of appeal or to obtain an ex-

tension or reopening of the appeal period, we deny a certificate of

appealability and dismiss the appeal.


     1
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636 (1994).
     2
       For the purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                 2
     Regarding Baity’s appeal from the denial of his motion for

reconsideration, we have reviewed the record and the magistrate

judge’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

magistrate judge.   See Baity v. North Carolina Attorney Gen., No.

CA-98-1045-1 (M.D.N.C. Apr. 14 & May 20, 1999).3   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     3
       Although the district court’s order is marked as “filed” on
April 13, 1999, the district court’s records show that it was
entered on the docket sheet on April 14, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3